[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-10956                ELEVENTH CIRCUIT
                                                          FEBRUARY 24, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                     D. C. Docket No. 07-80675-CV-AJ,
                       BKCY No. 92-30350-BKC-RA


In Re: Claudia DeGennaro,
        Anthony DeGennaro,
                                                            Debtors.
__________________________________________________

CLAUDIA DEGENNARO,

                                                            Plaintiff-Appellant,

                                   versus

US TRUSTEE ROBERT C. FURR,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 24, 2009)
Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Claudia DeGennaro, the debtor in this bankruptcy case, appeals the district

court’s judgment affirming two orders of the bankruptcy court. Those orders

approved the trustee’s Final Report; denied her motion for a hearing on the Final

Report; denied her preliminary objection to the Final Report; awarded final fees

and costs; and granted in part, and denied in part, her motion for reconsideration.

DeGennaro raises multiple issues on appeal, many of which have been waived.

      DeGennaro argues, generally, that the Final Report should not be approved

because the trustee did not fully administer the estate and did not fully account for

the estate’s assets. The bankruptcy court rejected these arguments, and the district

court affirmed. In doing so, the district court ruled that – because a previous

appeal had determined that the trustee did not err in administering the estate –

DeGennaro was precluded, under the law of the case doctrine, from relitigating any

challenge to the estate’s administration. In her brief to this court, DeGennaro does

not challenge this ruling.

      DeGennaro identifies several alleged inaccuracies in the Final Report and

argues that the Final Report should not have been approved because she was not

provided notice of it. In addition, she contends that she was entitled to a jury trial



                                           2
on the question of whether the trustee acted negligently.

       A litigant waives her right to present an argument on appeal when she fails

to present that argument before the bankruptcy court or district court. See First

Ala. Bank of Montgomery, N.A. v. First State Ins. Co., Inc., 899 F.2d 1045, 1060

n.8 (11th Cir. 1990).1 DeGennaro did not present her objections to the Final

Report to the bankruptcy court or the district court; nor did she argue that she was

denied notice of, or access to, the Final Report, or that she was entitled to a jury

trial. Accordingly, these arguments have been waived.

       DeGennaro contends that the bankruptcy court erred by refusing to

surcharge the trustee, insisting that he committed wrongdoing when administering

the estate. She identifies the fees and expenses paid to the trustee and his firm, but

does so only in support of her argument that he erred in administering the estate.

To the extent that she argues that the trustee should be surcharged because he

committed wrongdoing when administering the estate, her argument fails, for, as

stated above, she is precluded from relitigating challenges to the administration of

the estate.

       AFFIRMED.


       1
         Although we have recognized exceptions to this general waiver rule, none of them are
applicable here. See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1332 (11th
Cir. 2004).


                                              3